Title: To George Washington from Charles Lee, 22 April 1796
From: Lee, Charles
To: Washington, George


        
          Sir,
          Philadelphia 22 April 1796
        
        There is reason to believe unless the Congress during their present Session shall make some addition to the fees or emoluments now allowed to the Attornies of the United States in the several Districts, that some of the most useful of those Officers will resign and their vacancies I fear it will be found impossible to fill with fit persons. None but eminent Counsel ought to be called to those Offices, and I am persuaded that on their present establishment they ought rather to be rejected than accepted by such Characters; and more especially in the larger States in which Courts are necessarily held by the District Judge at various places distant from the residence of the Attorney as occasions require. I beg leave therefore to suggest the propriety of allowing to each District Attorney a small Salary to be apportioned to the trouble and service that may reasonably be expected in each State in addition to the fees and emoluments now established by Law. These though small, will defray many of the necessary contingencies in the transaction of their duties, and will render the Offices more acceptable when if not profitable they will not expose the Citizens who take them to expences that are not reimbursed. With the most profound respect I am Sir Your most obedient Servant
        
          Charles Lee
        
      